Citation Nr: 0423077	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  The veteran, who had active service from July 
1962 to July 1964 and from August 1964 to March 1975, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claim.  
In this regard, the Board observes that the RO sent a letter 
to the veteran in November 1999 informing him of the concept 
of a well-grounded claim.  However, the record does not 
contain a specific reference to the VCAA in connection with 
either the veteran's initial claim for service connection for 
bilateral hearing loss or for his claim for a higher initial 
evaluation for bilateral hearing loss.  The Board is 
cognizant of a recent precedent opinion of the VA General 
Counsel regarding whether notice pursuant to 38 U.S.C.A. § 
5103(a) is warranted with respect to new claims raised in a 
notice of disagreement where the notice of disagreement is in 
response to notice of an RO decision on a claim for which VA 
has already given the section 5103(a) notice. See VAOPGCPREC 
8-2003.  However, it cannot be said, in this case, that there 
has been sufficient compliance when no letter was sent to the 
appellant notifying him of the VCAA and its provisions in 
connection with either his claim for service connection or 
for a higher initial evaluation. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

In addition, the Board observes that the veteran was afforded 
a VA examination in January 2000 in connection with his claim 
for service connection for bilateral hearing loss.  Following 
the grant of service connection by the RO in a March 2000 
rating decision, the veteran expressed his disagreement with 
the noncompensable disability evaluation assigned his 
service-connected hearing loss, and he was provided another 
VA examination in June 2000 in connection with his claim for 
a higher initial evaluation.  However, the veteran's 
representative submitted a brief in on behalf of the veteran 
in August 2004 contending that another VA examination was 
warranted, as the veteran's hearing loss had worsened and the 
available evidence was too old to adequately evaluate the 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, the Board notes that the June 2000 examination 
report indicated that the veteran's claims file was not 
available for review.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history. See 
38 C.F.R. § 4.1.  In this regard, medical examinations 
generally should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 
1995) (a VA examiner must review a claimant's prior medical 
records when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions).  Therefore, the Board 
is of the opinion that a more recent VA examination and 
medical opinion are necessary for the purpose of determining 
the current severity and manifestations of the appellant's 
service-connected bilateral hearing loss.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to substantiate 
his claim and the division of 
responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that 
all VCAA notice obligations are 
satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A. (West 
2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
bilateral hearing loss.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



